DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
Claims 1-30 of this application is patentably indistinct from claims 1-30 of Application No. 17/087,421. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 17/087,421 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. The camera of claim 3 has already been recited in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortner (US 20120307236 A1) in view of Chhibber (US 20040207836 A1).
With regards to claims 1, 3, 9 11, 17, 19, and 25, Ortner discloses an apparatus (Figs. 1 and 2) for defect detection in a work piece comprising: at least one light source 5 for providing illumination, wherein the light source is configured to direct the illumination onto a first face 33 of the work piece and transmit the illumination through the work piece 3, wherein at least a portion of the illumination transmitted through the work piece is internally reflected by at least one of a top surface or a bottom surface of the work piece before exiting the work piece at a second face 30 of the work piece (Fig. 2), wherein one or more defects 34 block illumination from exiting the second face of the work piece; and a camera including a lens [0054] (Ortner discloses a camera, which is generally understood to include a lens) and a detector [0054] (IR array) for collecting the illumination transmitted through the work piece and exiting from the second face of the work piece, wherein the camera is configured to image one or more defects within the work piece based on the collected illumination exited through the second face of work piece and the illumination blocked by the one or more defects [0060]. Ortner does not explicitly teach wherein the second face is opposite the first face, wherein an area of the first face and an area of the second face of the workpiece are smaller than an area of a third face and an area of a fourth face of the workpiece. However, Chhibber teaches an inspection device and method wherein the top, bottom, and sides faces can be imaged simultaneously with the use of multiple mirrors (Fig. 5) [0093] and a theta stage [0155] to allow for rapid inspection 
With regards to claims 2, 10, 18, and 26, Ortner discloses the claimed stage 11, 13.
With regards to claims 4-6, 12-14, 20-22, and 27-29, Ortner discloses wherein the at least one light source is configured to provide illumination of an infrared wavelength range above 1200 nm [0019], wherein the workpiece is transparent to the illumination of the wavelength range [0053].
With regards to claims 7, 15, 23 and 30, Ortner discloses wherein the camera comprises a line scan sensor [0021].
With regards to claims 8, 16, and 24, Ortner discloses wherein the work piece is a semiconductor wafer (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884